Name: 2008/827/EC: Commission Decision of 22 October 2008 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2008) 6042) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health; NA;  technology and technical regulations;  processed agricultural produce;  agri-foodstuffs
 Date Published: 2008-11-01

 1.11.2008 EN Official Journal of the European Union L 294/9 COMMISSION DECISION of 22 October 2008 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2008) 6042) (Text with EEA relevance) (2008/827/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Section B of Chapter 4 of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) The Appendix to Annex VI to the Act of Accession has been amended by Commission Decisions 2007/26/EC (2), 2007/689/EC (3), 2008/209/EC (4), 2008/331/EC (5), 2008/547/EC (6) and 2008/672/EC (7). (3) Bulgaria has provided guarantees that six milk processing establishments have completed their upgrading process and are now in full compliance with Community legislation. Those establishments are allowed to receive and process non-compliant raw milk without separation. They should therefore be included in the list of Chapter I of the Appendix to Annex VI. (4) The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. (2) OJ L 8, 13.1.2007, p. 35. (3) OJ L 282, 26.10.2007, p. 60. (4) OJ L 65, 8.3.2008, p. 18. (5) OJ L 114, 26.4.2008, p. 97. (6) OJ L 176, 4.7.2008, p. 11. (7) OJ L 220, 15.8.2008, p. 27. ANNEX In Chapter I of the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania the following entries are added: No Veterinary No Name of establishment Town/street or village/region 7. BG 1212029 SD Voynov i sie  gr. Montana ul. N.Yo.Vaptsarov  8 8. 0712001 Ben Invest  OOD s. Kostenkovtsi, obsht. Gabrovo 9. 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 10. 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 11. 2312030 ET Favorit- D. Grigorov  s. Aldomirovtsi 12. 2312031 ET Belite kamani  s. Dragotintsi